 

 

Case 2:19-cv-00682-RSM Document 1-2 Filed 05/07/19 Pageripf 1 enreren
IS44: Rew. 08/8) <6 | CIVIL COVER SHEET LODGED ———RECENED

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other i law t as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for ep our pane
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) .

L.(a) PLAINTIFFS 7 DEFENDANTS CLERK Us SISTRICT COURT

gy NESTERN DISTRICT OF WASHINGTON

DEPUTY
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant j
(EXCEPT IN U.S. PLAINTIFF CASES) a (IN US. PLAINTIFF CASES ONLY)

NOTE:. INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

    

    

  
 

     

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (ff. 6 :
I. BASIS OF JU: RISDICTION (Place an “X” in One Box Only) IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in-One Box for Plaintiff
: : (For Diversity Cases Only) and One Box for Defendant)
4 1 - U.S..Government (13: Federal Question : ry DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 { 1 | Incorporated or Principal Place o4 04
. of Business In This State
112 U.S. Government ues Citizen of Another State 2 2 Incorporated and Principal Place os 5
Defendant (Indicate Citizenship of Parties in Item II) : __ of Business In Another State A 0
Citizen or Subject of a G3 OF 3 “Foreign Nation 06 6
: : Foreign Country
IV. NATURE OF SUIT (Place an “x” ini One Box Only) Click here for: Nature of Suit C
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure - (3 422 Appeal 28 USC 158 a False Claims Act
CF 120 Marine _ 407 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |(-423 Withdrawal (% 376 Qui Tam G1 USC
0 130 Miller Act : (7-315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
(9 140 Negotiable Instrument Liability — (1 367 Health Care/ C1 400 State Reapportionment
(J 150 Recovery of Overpayment. | 320 Assault, Libel & Pharmaceutical €} 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights {430 Banks and Banking
(1 151 Medicare. Act 0 330 Federal Employers’ Product Liability (830 Patent CF 450 Commerce
(1-152 Recovery of Defaulted Liability (3 368 Asbestos Personal (3 835 Patent - Abbreviated & 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (1 345 Marine Product. Liability . 0 840 Trademark Corrupt Organizations
{7 153 Recovery of Overpayment Liability PERSONAL PROPERTY TA Ut aa 1 480 Consumer Credit
of Veteran’s Benefits 17 350 Motor Vehicle 1 370 Other Fraud ( 710 Fair Labor Standards (CV 861 HIA (1395¢8) Ci 485 Telephone Consumer
(1 160 Stockholders’ Suits 01.355. Motor Vehicle C1 371 Truth in Lending Act 1 862 Black Lung (923) Protection Act
(7 190 Other Contract : Product Liability (1 380 Other Personal (720 Labor/Management (1 863 DIWC/DIWW (405(g))_ 1 [1 490 Cable/Sat TV
7 195 Contract Product Liability | 1 360 Other Personal Property Damage Relations 1 864 SSID Title XVI C7 850 Securities/Commoadities/
C1 196 Franchise. Injury . (1 385 Property Damage (1 740 Railway Labor Act (1 865 RSI (405(g)) o - Exchange .
| CF 362 Personal Injury - "Product Liability (7 751 Family and Medical [1 890 Other Statutory Actions

 

Medical Malpractice «Leave Act ( 891 Agricultural Acts
: Tineke 10) 790 Other Labor Litigation 19 893 Environmental Matters
Habeas Corpus: 1 791 Employee Retirement (1 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information

       

0 210 Land Condemnation (7 440 Other Civil Rights

0 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) . Act
1 230 Rent-Lease & Ejectinent 0 442 Employment ( 510 Motions to Vacate CO 871 IRS—Third Party CF 896 Arbitration —
(7 240 Torts to Land : 0 443 Housing/ Sentence 26 USC 7609 (7 899 Administrative Procedure

   

 

 

 

 

 

 

 

 

 

 

1 245 Tort Product Liability . Accommodations 1 530 General Act/Review or Appeal of
290 All Other Real Property (7.445 Amer. w/Disabilities - | 535 Death Penalty | eae 7 Agency Decision
Employment Other: 0 462 Naturalization Application (} 950 Constitutionality of
(1 446 Amer. w/Disabilities - 1} 540 Mandamus & Other 4) 465 Other Immigration ‘ State Statutes
Other 0 550 Civil Rights Actions
11 448 Education 01 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
VY. ORIGIN (Place of in One Box Only) / . . : :
1 Originat 2 Removed from 3  Remanded from . 1 4 Reinstated or (5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
_VI. CAUSE OF ACTION mamma Naf
VII. REQUESTEDIN  @ CHECK IF THISIS A CLASS ACTION DEMANDS CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. : JURY DEMAND: (1 Yes ONo
VII. RELATED CASES)
IF ANY | (Bee instructions): GE .___ DOCKET NUMBER
Ly ty.

 

 

 

DATE S 7, SIGNATURE OF ATTORNEY OF RECORD Yq Ss \. =
Sf L014 eee Tn EO
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE : MAG. JUDGE
